           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

FRANK BRETT,
      Plaintiff,
v.                                                  Case No. 1:21-cv-73-AW-GRJ
DONALD TRUMP, et al.,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

      I have considered the magistrate judge’s April 28, 2021 Report and

Recommendation, ECF No. 6, to which no objections have been filed. I agree with

the magistrate judge that the claims are frivolous. The report and recommendation

is adopted and incorporated into this order.

      The clerk will enter a judgment that says “This case is dismissed as frivolous.”

The clerk will then close the file.

      SO ORDERED on June 20, 2021.

                                       s/ Allen Winsor
                                       United States District Judge
